DETAILED ACTION
1.	This action is in response to applicant's notice of appeal filed 6/3/2021.  Arguments are acknowledged and the following new grounds of rejection below are formulated.  Pre-appeal brief conference determined reopening of application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the filter medium" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (U.S. Publication 2013/0205726), hereinafter “Wada”.
Regarding claim 1, Wada discloses a crankcase breather vent assembly (paragraph 42) that is configured to be coupled with a crankcase of an internal combustion engine (4), the assembly comprising: a breather vent (3) comprised of a filter medium (32, paragraph 55), retained between a base (21) and a cap (25a, paragraph 52), and a fitting receiver providing an opening (shown in figure 2 with 22 opening into the filter element 13) into an interior cavity of the breather vent (shown in figure 2); a vent base (11) comprised of a generally cylindrical vessel that is received into the fitting receiver and configured to communicate blow-by gases from the vent base into the interior cavity of the breather vent (paragraph 47); and a bonnet comprised of a cup-shaped member (12) configured to extend over the breather vent (shown in figure 2, paragraph 51).
Regarding claim 3, Wada discloses the assembly of claim 1, wherein the bonnet includes an enclosed end (top end of 12) and an open end (bottom end of 12) disposed opposite of the enclosed end (shown in figure 2), the enclosed end being configured to mount to a top of the breather vent (mounted through holding portion 25) such that the open end allows an unrestricted air flow through the filter medium when the bonnet is installed onto the breather vent (shown in figure 2, paragraph 52).

Regarding claim 5, Wada discloses the assembly of claim 1, wherein the vent base (11) comprises one or more inlets (3a) disposed along a side of the vent base and an outlet (open end on bottom of 11 where 14 connects to) disposed at a bottom of the vent base (shown in figure 2), the one or more inlets configured to receive blow-by gases into an interior cavity of the vent base, and the outlet (through outlet the oil leads to 14 and out through 14a) configured to direct oil captured from the blow-by gases to an oil sump of the engine (paragraph 56).
Regarding claim 6, Wada discloses the assembly of claim 5, wherein the one or more inlets and the outlet are configured to receive suitable fittings and hoses that communicate engine blow-by gases from the crankcase of the engine (paragraph 55 mentions that the outlet port 3b has a hose fitting 2b). Figure 1 shows that the hose fittings for 2a and 2b are connected to inlet (3a) and outlet (3b). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 7-8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada.
Regarding claim 2, Wada discloses the same invention substantially as claimed except for a tapered filter medium that has a larger diameter in the top portion compared to the bottom portion.  However, the examiner takes Official Notice that it is well known in the art to provide such a tapered filter for the purpose of providing an increase of flow.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Wada by incorporating a tapered filter medium for the purpose of providing an increase of flow.
Regarding claims 7 and 8, Wada discloses the same invention substantially as claimed but is silent to disclose that the inlet and the outlet comprise tapered threads suitable for engaging with various threaded fittings or that hose clamps are used to secure the hoses of the inlet and outlet.  However, the examiner takes Official Notice that it is well known in the art to provide tapered threads or hose clamps for the inlet and outlet for the purpose of providing a secure fit to prevent leakage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Wada by incorporating threaded fittings or hose clamps for the purpose of providing a secure fit to prevent leakage.
Regarding claims 11 and 12, Wada discloses the claimed invention but is silent to disclose that vent base is made of cast aluminum or steel. It would have been 
Regarding claim 13, Wada discloses the same invention substantially as claimed but is silent to disclose a mounting bracket.  However, the examiner takes Official Notice that it is well known in the art to provide a mounting bracket to support the vent in an upright configuration for the purpose of securely mounting the breather vent to the engine that allows oil to flow back down to the sump.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Wada by incorporating a mounting bracket to support the vent for the purpose of securely mounting the breather vent to the engine to allow oil to flow back down to the sump.
Allowable Subject Matter
Claims 9-10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claims 9 and 14, but more specifically, a crankcase breather vent with inlets on the side and an outlet at the bottom, a multiplicity of baffles disposed in an alternating sequence on opposite sides of the interior cavity of the vent base to direct the blow-by gases along a tortuous path through the interior cavity. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        10/6/2021